756 N.W.2d 75 (2008)
Roselyn KOHLER, Plaintiff-Appellee,
v.
MERCY MEMORIAL HOSPITAL CORPORATION, Defendant-Appellant.
Docket No. 135949. COA No. 278363.
Supreme Court of Michigan.
September 26, 2008.

Order
On order of the Court, the application for leave to appeal the January 25, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the prior decisions of the worker's compensation tribunals and we REMAND this case to the Board of Magistrates for a new hearing and a decision consistent with this Court's decision in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008). The plaintiff's current entitlement to benefits shall continue until a new decision is issued by the Board.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.
WEAVER, J. (dissenting).
I dissent from the order vacating the decisions of the workers' compensation tribunals and remanding this case to the Board of Magistrates for a new hearing and a decision consistent with this Court's decision in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008).
Because I dissented from the majority opinion in Stokes v. Chrysler LLC, I vote to grant leave to appeal in this case to consider whether a majority of this Court reached the correct decision in Stokes.